Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended June Year-to-Date June Change Change Income Account- Retail Revenues- Fuel $ Non-Fuel 16 Wholesale Revenues Other Electric Revenues 0 Non-regulated Operating Revenues 15 18 30 36 Total Revenues Fuel and Purchased Power Non-fuel O & M 34 57 MC Asset Recovery Insurance Settlement 0 0 Depreciation and Amortization 15 38 Taxes Other Than Income Taxes 1 6 Total Operating Expenses Operating Income 7 Allowance for Equity Funds Used During Construction 32 36 63 71 Interest Expense, Net of Amounts Capitalized 21 10 Other Income (Expense), net 13 17 11 13 Income Taxes Net Income 19 Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 32 32 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ 19 $ $ $ Notes - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
